Broyles, C. J.
1. “When there is any conflict in the evidence and the verdict directed is not demanded thereby with all reasonable deductions and inferences therefrom, it is error for the trial judge to direct a verdict, however strongly the evidence may preponderate in favor of the party in whose behalf the verdict is directed.” Wood v. Bellamy, 154 Ga. 431 (114 S. E. 579), and cit.
2. This was a claim case in the municipal court of Macon, and on the trial the claimants admitted a prima facie case in the plaintiffs and assumed the burden of proof. After the introduction of evidence the trial judge, on the motion of the claimants, directed a verdict in their favor. Subsequently the plaintiffs sued out a writ of certiorari, and on the hearing' thereof the judge of the superior court sustained the certiorari, upon the ground that the trial judge erred in directing the verdict; and to that judgment the claimants excepted. Held: Under the ruling quoted above and the facts of the instant case, the direction of the verdict by the trial judge was error, and the judge of the superior court properly sustained the certiorari.

Jttdgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.